IN THE
                           TENTH COURT OF APPEALS

                                     No. 10-13-00395-CR

                          EX PARTE TRAE THOMPSON



                            From the 82nd District Court
                              Robertson County, Texas
                           Trial Court No. 13-05-19650-CR


                           MEMORANDUM OPINION


       Appellant has filed a motion to dismiss his appeal as moot because he entered a

plea in the trial court. See TEX. R. APP. P. 42.2(a); Oldham v. State, 5 S.W.3d 840, 846 (Tex.

App.—Houston [14th Dist.] 1999, pet. ref’d) (“Issues concerning pretrial bail are moot

after the accused is convicted.”).

       We have not issued a decision in this appeal, and Appellant personally signed

the motion. The motion is granted, and the appeal is dismissed as moot.




                                                  REX D. DAVIS
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed February 13, 2014
Do not publish
[CR25]




Ex parte Thompson                               Page 2